DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   CASSANDRA CLAUDIA BONETA,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-3845

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
15CF012846BMB.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.